            Case 6:18-cv-00041-MK         Document 43       Filed 12/11/19   Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff JANE A. MEDEFESSER



                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


JANE A. MEDEFESSER,

                   Plaintiff,                                        Case No. 6:18-cv-00041-MK
       v.                                              DECLARATION OF MEGAN E. GLOR IN
                                                       SUPPORT OF PLAINTIFF’S UNOPPOSED
METROPOLITAN LIFE INSURANCE                            MOTION FOR EXTENSION OF TIME FOR
COMPANY,                                               FILING OF PLAINTIFF’S MOTION FOR
                                                       ATTORNEY’S FEE
                   Defendant.




       I, Megan E. Glor, do hereby declare under penalty of perjury and in accordance with the

laws of the State of Oregon that the following statements are true and based upon personal

knowledge.

       1.      I represent Plaintiff in this matter.



DECLARATION OF MEGAN E. GLOR IN SUPPORT OF                           Megan E. Glor, Attorneys at Law
PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION                            707 NE Knott Street, Suite 101
                                                                          Portland, OR 97212
OF TIME TO FILE MOTION FOR ATTORNEY’S FEES                                   503-223-7400
AND COSTS - p. 1 of 2
            Case 6:18-cv-00041-MK        Document 43       Filed 12/11/19     Page 2 of 2




       2.      The deadline for the filing of Plaintiff’s Motion for Attorney’s Fees And Costs is

currently Monday, December 16, 2019. I hereby request a four-week extension of the deadline, to

Monday, January 13, 2020, to allow the parties sufficient time to attempt to resolve the issue.

       3.      I have conferred with Defendant’s counsel, Mr. Hans Huggler, regarding this request

and he has advised me that Defendant does not oppose this Motion.

       4.      This Motion is not made for the purpose of delay.

       I declare under penalty of perjury that the foregoing is true and correct.

       DATED: December 11, 2019

                                                     s/ Megan E. Glor
                                                     Megan E. Glor, OSB No. 930178




DECLARATION OF MEGAN E. GLOR IN SUPPORT OF                            Megan E. Glor, Attorneys at Law
PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION                             707 NE Knott Street, Suite 101
                                                                           Portland, OR 97212
OF TIME TO FILE MOTION FOR ATTORNEY’S FEES                                    503-223-7400
AND COSTS - p. 2 of 2
